Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12. (amended) A method for an assembly system that assembles insulation plates and mounting bars to a stack, wherein the assembly system includes a stack transferring device that is configured to discharge the stack pressed by a stack pressing device to an outside thereof, an insulation plate attaching device that is configured to attach the insulation plates to a first opposite side and a second opposite side of the stack that is discharged to an outside thereof by the stack transferring device, a mounting bar attaching device that is configured to attach the mounting bars to the stack to which the insulation plates are attached, and a bolt assembling device that is configured to assemble bolts to the mounting bars that are attached to the stack, the method comprising: moving the stack pressed by the stack pressing device to an outside thereof, attaching, by the insulation plate attaching device, the insulation plates to the stack; attaching, by the mounting bar attaching device, the mounting bars that is configured to fix the insulation plates to the stack; and assembling, by the bolt assembling device, the bolts configured to fix the mounting bars to the stack.
Claim 18. (amended) The method of claim 12, wherein the mounting bars are adsorbed from a magazine and configured to be moved to be attached to the stack. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the invention of claim 12. 
Independent claim 12 recites “…moving the stack pressed by the stack pressing device to an outside thereof, attaching, by the insulation plate attaching device, the insulation plates to the stack; attaching, by the mounting bar attaching device, the mounting bars that is configured to fix the insulation plates to the stack; and assembling, by the bolt assembling device, the bolts configured to fix the mounting bars to the stack”. 
The closest prior art includes: Nomoto (Japanese Patent Publication Number JP 2012-195180 A, cited in IDS), teaches an assembly system comprising: a stack transferring device that is configured to discharge the stack pressed by a stack pressing device to an outside thereof (P31; Fig. 1- elements 82 and 84 being the 'stack transferring device'; machine translation page 10); an insulation plate attaching device that is configured to attach the insulation plates to a first opposite side and a second opposite side of the stack that is discharged to an outside thereof by the stack transferring device; (P19. 37-39; Fig. 1- elements 40 - 43 being the 'insulation plate attaching device'; machine translation pages 12 - 13); a mounting bar attaching device that is configured to attach the mounting bars to the stack to which the insulation plates are attached (P41-42; Fig. 1- elements 50 - 53 being the 'mounting bar attaching device'; machine translation pages 13 - 14). Nomoto further teaches a bolt assembling device (P30; Fig. 1- elements 24, 25, 21, and 22 being the 'bolt assembling device'; machine translation pages 9- 10). However, because Nomoto expressly teaches the bolt assembling device being upstream from the mounting bar attaching device (P30. 41 – 42; Fig. 1 - elements 24, 25, 21, 22, and 50 – 53; machine translation, pages 9 - 10 and 41 – 42), the bolt assembling device of Nomoto is not configured to assemble bolts to the mounting bar that are attached to the stack.
Suk et al. (KR 2012/0046658) teaches assembling insulating plates and mounting bars to a fuel cell stack comprising pressing the stack (P34), attaching insulation plates 14/16 to the stack, and attaching mounting bars, or fastening bands 18 configured to fix the insulation plates to the stack 10, and bolts are configured to fix the mounting bars to the stack (P24; Fig. 2). 
Suk fails to teach the devices used for assembly and how each device would assembly the parts, or that an insulating plate attaching device attaches the plates to opposite side after being discharged by a transferring device. Suk is also silent in teaching how the stack is compressed, or moving the stack pressed by a pressing device to an outside thereof. 
Ichihara et al. (US 2016/0308238) teaches using a pressing device to compress a stack and then removing the stack to uniformly press the stack without causing damage (P58-62. 71. 74). 
Hill et al. (US 2003/0072979) teaches it is well known to use a pressing device to compress a fuel cell stack to ensure adequate sealing. 
Su (KR 20130082410 A) teaches a method of attaching bolts to a stack to improve stabilization (abstract). Su teaches transferring bolts to a runner to tighten the bolts to prevent failure from occurring and tighten the bolts leading to improved quality of the assembled stack (P57-59). 
Therefore, the references fail to teach or suggest the particulars of independent claim 12, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus, none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 12. Claims 13-18 depend on claim 12, and therefore they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729